       Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 1 of 18



 1   XAVIER BECERRA
     Attorney General of California
 2   JAY M. GOLDMAN
     Supervising Deputy Attorney General
 3   MICHAEL J. QUINN
     Deputy Attorney General
 4   JOANNA B. HOOD
     Deputy Attorney General
 5   R. LAWRENCE BRAGG
     Supervising Deputy Attorney General
 6   State Bar No. 119194
      1300 I Street, Suite 125
 7    P.O. Box 944255
      Sacramento, CA 94244-2550
 8    Telephone: (916) 210-7334
      Fax: (916) 324-5205
 9    E-mail: Lawrence.Bragg@doj.ca.gov
     Attorneys for Defendants Diaz, Brown, and Davis
10

11                          IN THE UNITED STATES DISTRICT COURT

12                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                  SAN FRANCISCO DIVISION

14

15                                                    Case No. C 06-0219 RS
     MICHAEL ANGELO MORALES, et al.,                  Case No. C 06-926 RS
16

17
                                        Plaintiffs,
18                                                     JOINT STATEMENT OF PARTIES RE:
                   v.                                  LITIGATION SCHEDULE
19
20
                                                       Judge:        The Honorable Richard G.
21   RALPH DIAZ, Acting Secretary of the                             Seeborg
     California Department of Corrections and          Trial Date:   Not Set
22   Rehabilitation, et al.,                           Action Filed: January 5, 2006

23                                    Defendants.

24

25

26

27

28

                            JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
          Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 2 of 18



 1          In compliance with this Court’s Order (ECF No. 640), the parties met and conferred, and

 2   submit this Joint Statement of Parties Re: Litigation Schedule.

 3   I.     POSITION OF PARTIES ON THE IMPACT OF PENDING LITIGATION ON
            THE PROPOSED LITIGATION SCHEDULE.
 4

 5          A.    Plaintiffs’ Position:
 6          Three California County District Attorney’s recently moved the Court to intervene in this

 7   case. Docs. 660, 663. This Court denied these motions. Doc. 676. Intervenors filed a notice of

 8   appeal regarding this Court’s order. Doc. 677. The U.S. Court of Appeals for the Ninth Circuit

 9   has set a briefing schedule. The parties’ answering briefs are due on December 24, 2018, and
10   Appellant’s optional reply brief is due 21 days after service of the answering brief.
11          The stay of this litigation should not be vacated by this Court until there is certainty of the
12   identity of all parties in the litigation. Two appealing Intervenors have yet to even identify their
13   intended capacity in this litigation, and have yet to present a proposed pleading. Moreover, the
14   quantum of counsel involved in this undertaking is substantial. This is not an isolated appeal by a
15   couple of District Attorneys, but a state-wide, coordinated effort. The San Bernardino County
16   District Attorney’s Office contends that it has “enlisted” numerous “consultants” in pursuing
17   intervention in this case, including “likeminded prosecutors at other California District Attorneys’
18   Offices, . . . other elected district attorneys, some of their deputies, and attorney consultants at
19   two other criminal justice entities.” Letter from Mark Vos, Deputy District Attorney, San
20   Bernardino County District Attorneys’ Office to David A. Senior, dated July 25, 2018, Ex. A. In

21   doing so, this representative group discusses “strategy, tactics, and procedures concerning [the]

22   motion to intervene,” is jointly involved in developing “strategy, tactics, and procedures,” and are

23   “strictly within this prosecutorial consulting ‘family,’ so to speak.” Id.

24          If these parties/counsel ultimately are allowed to appear in this case, the parties can then

25   timely commence their participation in the case in accordance with the litigation schedule

26   proposed earlier by Defendants (see Doc. 658 at 14), and now acquiesced to by Plaintiffs (infra,

27   Plaintiffs §4), which Plaintiffs propose starts once the appeal is concluded. If the current stay is

28   lifted before the intervention issue is final, all litigation conducted in the interim will be disrupted
                                                        1
                               JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
       Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 3 of 18



 1   by any possible later appearance of the appealing Intervenors and their like-minded consultants

 2   and participants.

 3         There also are two pending state cases that challenge Defendants’ execution protocol:

 4         (1) Sims, Morales v. CDCR, Alameda County Superior Court, Case No. 16838951. The

 5   parties are litigating whether Defendant CDCR is permitted or authorized to issue an execution

 6   protocol as delegated by the legislature consistent with the California constitution. The matter

 7   currently is pending in the California Court of Appeal, First Appellate District, Case No.

 8   A151732. The parties’ briefing on appeal is complete. The reply brief was filed on March 8,

 9   2018. If Plaintiffs succeed, Defendants’ proposed execution protocol will be null and void; and
10         (2) Masters, Witness to Innocence v. CDCR, Marin County Superior Court, Case No.
11   1800580. Plaintiffs filed this action on February 16, 2018 seeking declaratory and injunctive
12   relief for Defendant CDCR’s failure to comply with California’s Administrative Procedures Act
13   (“APA”) in promulgating its execution protocol. Defendant demurred. On May 30, 2018, the
14   court overruled the demurrer. The case is proceeding to a merits determination.
15         During the parties’ meet-and-confer to prepare this report, all counsel concurred that: (1) if
16   an injunction is issued in Masters/Witness to Innocence case, it will impact any litigation schedule
17   commenced in the present case; and (2) if relief is granted on appeal in the Sims/Morales case, it
18   will impact any litigation schedule commenced in the present case.
19         Moreover, if Plaintiffs in either state case succeed on the merits, all time, effort, and
20   resources expended by this Court and the parties with regard to any litigation activity commenced

21   here in the meantime, will be wasted. Thus far, Defendants have been unsuccessful in defending

22   every state case challenging their execution protocol that has been filed since 2006. Given that

23   track record, there is no good reason why the Court should not continue the status conference

24   until these matters are resolved.

25         At least three times, the Court has begun its review, expended enormous resources, and

26   then had to continue the proceedings due to state court rulings adverse to Defendants. After the

27   Court’s Memorandum of Intended Decision on December 15, 2006 (Doc. 290), Defendants

28   published a revised lethal injection procedure on May 15, 2007 (Doc. 317). Extensive discovery
                                                       2
                              JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
       Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 4 of 18



 1   and resulting litigation ensued. See, e.g., Doc. 328 (outlining discovery disputes and delays);

 2   Doc. 342 (Motion to Compel); Doc. 385 (Defendant’s Motion for Protective Order outlining

 3   discovery proceedings). As that litigation was proceeding, Plaintiff advised the Court that there

 4   was an APA challenge in the Marin County Superior Court that could affect the ability to

 5   proceed. Doc. 335 at 2:26 to 3:2. Plaintiff then requested that proceedings be stayed as a result

 6   of that challenge being successful and summary judgment granted, which Defendants initially

 7   opposed, but ultimately agreed to stay further discovery. Doc. 368. The Court then continued its

 8   discovery schedule pending a series of status conferences on the Marin County matter. Docs.

 9   370, 375, 378.
10         After being unsuccessful on appeal in state court, Defendants issued the third version of
11   lethal injection procedures and brought those before this Court on August 6, 2010. Doc. 381. At
12   that time, the new regulations already were the subject of a further challenge in Marin County
13   Superior Court for non-compliance with the APA. Id. The Court then began its third process of
14   review. Doc. 385 (setting status conference). By then, Defendants already had set an execution
15   date for Plaintiff Albert Brown. Doc. 388. This resulted in a flurry of litigation that eventually
16   was resolved on the eve of the execution date. Docs. 390-424.
17         Proceedings began anew after Defendants published a fourth execution procedure. Doc.
18   425. A Fourth Amended Complaint then was filed by Plaintiffs. Doc. 428. This generated a
19   motion to dismiss, protective orders, a motion to strike, and motions to compel discovery. Docs.
20   430-516. While litigation over discovery was proceeding, a ruling adverse to Defendants was

21   issued in the second Marin County Superior Court action, which resulted in proceedings here

22   being stayed again. Docs. 535, 552, 554.

23         Defendants have now published their fifth procedure since this litigation began.

24         The pending state court actions, if successful, will again invalidate Defendants’ procedure.

25   If the stay here is lifted, and a state court determination is again issued adverse to Defendants, this

26   Court and the parties will have engaged in a fourth failed effort to proceed. While it is true that

27   the state litigation in the past did not stay proceedings in this Court until judgment was granted

28
                                                       3
                              JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
       Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 5 of 18



 1   there, it also is true that this resulted in a large expenditure of time and resources that in the end

 2   was entirely for naught.

 3         Defendants express concern about the pace of state court litigation, but that pace has been

 4   delayed by Defendants. For instance, they recently chose to demur in Masters rather than simply

 5   answer and defend the matter on the merits.      Defendants then requested and received a discovery

 6   extension, only to then assert blanket objections without producing responsive documents.

 7   Defendants generate discovery disputes necessitating motion practice. These actions result in

 8   delays, time for briefing, hearings, judicial intervention, and litigation schedule extensions.

 9   Indeed, Defendants recently stipulated to vacating the previously set discovery cutoff of October
10   1, 2018.
11         Plaintiffs do not fault Defendants for their state court strategies. But they should not be
12   heard then to complain here about the inevitable consequences of those strategies. Nor should
13   this Court vacate the stay to move forward here before the bona fides of the protocol under state
14   law are examined in the state court cases. Sims v. CDCR is fully briefed and awaiting argument
15   in the First District Court of Appeal. Defendants in the Masters case have expressed the view
16   that the case is entitled to preference in trial setting, and indicated their intent to move to bifurcate
17   the case and set the matter for trial. The parties’ and judicial resources would be most efficiently
18   allocated by awaiting clarity from the state courts on the lawfulness of the current protocol.
19         This Court correctly has stayed the proceedings here because the parties stipulated to a stay
20   after repeated rulings adverse to Defendant CDCR made review of an illegal protocol under the

21   Eighth Amendment a futile, wasteful, and merely advisory undertaking. Nothing has changed in

22   this regard, and this case should remain stayed until the final resolution of the foregoing state

23   cases occurs, or until there is a merits determination in the Marin County Superior Court for

24   further consideration of the stay by this Court at that time.

25         B.    Defendants’ Position:
26         Defendants oppose a further stay of this action pending the resolution of the appeals filed

27   by the District Attorneys from San Bernardino, San Mateo, and Riverside Counties. The

28   resolution of these appeals could take several years, resulting in further delay in the resolution of
                                                        4
                                JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
       Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 6 of 18



 1   this action. Further, these District Attorneys have argued only that they should be allowed to

 2   intervene in order to pursue lifting of the stays of execution issued to Plaintiffs-Intervenors

 3   because they are void as a matter of law, without indicating that they need to conduct any

 4   discovery prior to filing such a motion. (Motion, ECF No. 660 at 24:14-25:5.) Consequently,

 5   these District Attorneys will not be prejudiced if the case proceeds before this appeal is resolved.

 6         Defendants also oppose a further stay of the above action pending the resolution of the state

 7   court cases, Sims v. CDCR, et al., Alameda County Superior Court No. RG16838951, and

 8   Masters, et al. v. Kernan, et al., Marin County Superior Court No. CIV 1800580. Neither of the

 9   state court cases involve a method-of-execution challenge under the Eighth Amendment. In Sims
10   v. CDCR, et al., Alameda County Superior Court No. RG16838951, plaintiffs alleged that the
11   California Constitution did not allow the state legislature to delegate to CDCR the authority to
12   develop execution procedures. The defendants prevailed in the trial court, the matter is fully
13   briefed on appeal and awaiting oral argument. Meanwhile, the voters passed Proposition 66 in
14   November 2016, which among other things, exempted execution procedures from the regulatory
15   rulemaking process formerly required by California’s Administrative Procedure Act (APA).
16   APA issues were the source of the prior state court cases recounted by Plaintiffs above. The
17   Masters litigation involves a flawed challenge to the scope of the APA exemption adopted by the
18   voters. And, since the Masters plaintiffs acknowledge that the portions of the protocol pertaining
19   to the injection of lethal chemicals are exempt from the APA, a judgment in favor of those
20   plaintiffs will not render the protocol null and void.

21         Defendants note that the Morales litigation continued during the pendency of the Sims v.

22   CDCR, et al., Marin County Superior Court No. CIV1004019 action concerning the

23   Administrative Procedure Act until a final judgment and permanent injunction issued. Injunctive

24   relief has not been issued in either of the above-described pending state court actions. 1

25   Continuing to stay the Morales case until all related litigation has concluded may simply

26

27
            1
                The Sims injunction was vacated on March 28, 2018.
28
                                                       5
                              JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
       Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 7 of 18



 1   encourage the filing of additional lawsuits raising ancillary issues which will unreasonably delay

 2   the resolution of the Morales action.

 3         Plaintiffs informed Defendants that, in their view, this case should remain stayed until all

 4   trial court action, and final appeals, are completed in the Sims and Masters cases. Defendants

 5   have consistently disagreed with this point of view. Masters was filed on February 16, 2018. A

 6   resolution of Masters through every level of appeal could possibly take years. The defendants

 7   prevailed in the Sims case filed in Alameda County and an appeal is fully briefed in that matter,

 8   but a date for oral argument has not been set by the California Court of Appeal. Therefore, it

 9   could take another six months to a year to fully resolve that case. Adoption of Plaintiffs’ position,
10   if the current stays of execution remain in place, could have the effect of imposing an
11   unwarranted moratorium on the application of the death penalty for at least the next several years.
12         Plaintiffs’ reference to the discovery issues raised in Masters is inapposite, because while
13   Plaintiffs state that Defendants are slowing the pace of litigation, any delay is really attributable
14   to the Plaintiffs. The Masters Plaintiffs seek voluminous discovery concerning the drafting and
15   approval of the current protocol which is not relevant to the legal issue asserted as to whether the
16   entire protocol is exempt from the California Administrative Procedure Act. (APA), requiring the
17   Defendants to seek a protective order. Further, Defendants have demonstrated that, given the
18   amount of electronic discovery sought, it would take approximately ten months to gather, review,
19   and produce the requested documents. Consequently, any delay in the resolution of Masters is not
20   attributable to the Defendants and is not a reason to stay this case.

21   II.   OTHER BARRIERS TO THE IMPLEMENTATION OF THE LETHAL
           INJECTION PROTOCOL
22

23         A.    Plaintiffs’ Position:
24         Defendants have advised that they are at the beginning of the process, and have not

25   undertaken any efforts other than drafting a written protocol. This Court already has made clear

26   (Doc. 513) that a “paper only” review of a new written protocol advocated by Defendants is not

27   what is contemplated by the Memorandum of Intended Decision, and subsequent order finding a

28   constitutional as-applied violation (Doc. 424 at 4). Defendants must disclose all threshold
                                                        6
                               JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
       Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 8 of 18



 1   execution matters to Plaintiffs to: (1) provide “reliability and transparency” in the process that has

 2   been called for by this Court (Morales v. Tilton, 465 F. Supp. 2d 972, 981 (N.D. Cal. 2006)); and

 3   (2) allow Plaintiffs to review the matters, determine whether further amendments to the complaint

 4   are required, whether better alternatives to the execution processes are available, and whether

 5   Defendants’ execution procedures, facilities, staffing, management, and personnel selection and

 6   training are constitutionally viable.

 7         B.    Defendants’ Position:
 8         Since the operative pleading in this case remains about the execution protocol that was in

 9   effect in 2010 when the Fourth Amended Complaint was filed, Plaintiffs’ claims are moot.
10   Dennis v. Davis, 2018 WL 1609644, * No. 98-cv-21027-JF, 2018 WL 3956307 at * 8 (N.D. Cal.
11   Aug. 17, 2018) (challenge to prior lethal injection protocol “is moot, given California’s recent
12   adoption of a new lethal injection protocol”), notice of appeal filed Sept. 18, 2018, Ninth Cir. No.
13   18-99008.
14         If the case is about the new protocol on its face, which is contrary to what Plaintiffs’ have
15   asserted, then the case can proceed on that basis only. Barriers to implementation of the new
16   protocol are irrelevant for purposes of determining whether there is at present an Eighth
17   Amendment violation. If, as Plaintiffs allege, this entire case is about alleged flaws in the
18   implementation of an execution protocol, and that protocol has never been implemented, then the
19   case is not ripe for review, Plaintiffs lack a claim, and the matter must be dismissed.
20         There are no state or federal court orders in effect prohibiting or limiting lethal injection

21   executions in California, except for the orders issued by this Court. Defendants are without an

22   execution team, have not trained a team, do not possess execution drugs or all necessary

23   execution equipment, and have not undertaken any other execution-related activities other than

24   drafting a written protocol, because there is a court order that stays not only the executions but

25   also bars preparations for executions. (ECF Nos. 424 at 9:13-24, 473 at 2:17-19, 563 at 6:6-10,

26   581 at 4:15-19, 586 at 4:22-5:2, 606 at 4:7-10, 620 at 5:8-9, 631 at 5:19-21, and 655 at 5:14-16.)

27   These orders were sought by Plaintiffs and granted by this Court despite Defendants’ opposition

28   to the same. Plaintiffs have not requested that this Court dissolve the orders.
                                                       7
                               JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
       Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 9 of 18



 1   III.   STATUS OF THE PLEADINGS.

 2          A.    Plaintiffs’ Position:

 3          Defendants contend that Plaintiffs do not intend to seek leave to file a fifth amended

 4   complaint. That is not correct. Plaintiffs have requested that Defendants first comply with the

 5   outstanding Court order regarding their discovery responses and allow Plaintiffs to review their

 6   process. This will allow Plaintiffs to make an informed determination what amendments to the

 7   current complaint are required.

 8          Defendants seek to lift the stay as to these proceedings, but to stay all discovery so that they

 9   may re-litigate whether the Fourth Amended Complaint is well pled – a complaint that the Court

10   already has approved (Doc. 430 – noting compliance with, inter alia, Twombly, Iqbal, Baze), or a

11   new complaint, without permitting any review of the reasons for and effect of their new

12   procedures. This Court repeatedly has noted the importance of the development of the factual

13   record in order to properly vet Defendants’ execution practices under the Eighth Amendment.

14   See, e.g., Doc. 424 (“three points do bear repeating. First, ‘it is fair to say that there is no case

15   involving an Eighth Amendment challenge to a lethal-injection protocol in which the factual

16   record is as developed as the record here.’ ([Doc. 401] at 7, quoted in Doc. No. 420 at 6.”)). In

17   many respects, Defendants’ new execution protocol is more of the same. However, it also raises

18   new questions that requires continuing discovery. 2

19          Defendants further claim that Plaintiffs must amend the complaint before they comply with

20   this Court’s outstanding discovery orders to allow Defendants to move to dismiss an amended

21   complaint drafted in the blind. Defendants again rely on Supreme Court cases evaluating the

22   question of discovery and motions to dismiss in the context of initial complaints. Bell Atlantic

23   Corp. v. Twombly, 550 U.S. 544, 556-57 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).

24           2
              As a threshold matter, Plaintiffs note that the new protocol has removed doctor logs from
     the procedure, thereby preventing medical monitoring; contains an untested level of drugs being
25   applied as to which the Office of Administrative Law found was “unexplained”; exempts
     contracted team members from personnel file reviews; contains an uncertain provenance of the
26   drugs being used; and, contains a backup procedure for access that is anatomically incorrect.
     Discovery regarding the protocol as a whole, as well as these particulars, will shed light on
27   whether Defendants have corrected the unconstitutional deficiencies in their execution practices,
     or simply have made a previously nontransparent and defective process even more opaque.
28
                                                        8
                               JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
      Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 10 of 18



 1   Those cases are inapposite here. This matter has proceeded to a finding of a constitutional

 2   violation, and the question now is whether the violation has been sufficiently remedied. As the

 3   factual record now stands, Defendants have been found in violation of the Eighth Amendment for

 4   a wide range of problematic activities and there is no record that defendants have remedied those

 5   problems. This Court has explicitly found those violations met the standard under Baze (Doc.

 6   424), a finding Defendants ignore.

 7         According to Defendants’ representations, Defendants’ execution preparations to date have

 8   been limited to the creation of the written protocol. Since the creation of OP 770 and the

 9   commencement of this action, Defendants always have had a written protocol. But, as
10   Defendants agree, making an execution humane “‘is up to the people that carry it out. You can’t
11   legislate it or write it down.’” Amended Joint Pre-Hearing Conference Statement, Undisputed
12   Facts, ¶263, Doc. 278.
13         Understanding that fundamental premise, and that Defendants’ actions, procedures, and
14   behavior in implementing written protocols since December 15, 2006 and any changes made
15   thereto are critically important, this Court has issued a specific discovery order that requires
16   Defendants to respond to Plaintiff’s interrogatories and document requests. Doc. 513. These
17   requests pertain to questions about the new procedure as well. Defendants have not complied
18   with the order. Defendants must fully comply with this Court’s order to allow Plaintiffs to review
19   the information and documents produced in context with the new execution protocol and
20   evaluate, in part, whether amendments to the complaint may be required.

21         B.    Defendants’ Position:
22               Plaintiffs have informed Defendants through the meet and confer process that they do

23   not intend to seek leave to file a fifth amended complaint once the stay is lifted and litigation

24   resumes in this case.

25         The operative Fourth Amended Complaint (FAC, ECF No. 428) filed in 2010 fails to state a

26   claim for relief because it does not comply with the pleading requirements for an Eighth

27   Amendment method-of-execution case set forth in Glossip v. Gross, 135 S.Ct. 2726 (2015) and

28   Baze v. Rees, 553 U.S. 35 (2009). One example of the failure to state a claim is the lack of facts
                                                       9
                              JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
      Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 11 of 18



 1   in the FAC stating alleged alternatives to the March 1, 2018, execution protocol now in effect or

 2   its implementation.3 Therefore, Defendants will file a motion for judgment on the pleadings

 3   concerning the FAC.4

 4         Defendants oppose Plaintiffs’ position that compliance with prior discovery requests and

 5   orders are necessary before Plaintiffs can determine whether they have a basis to state a claim in a

 6   fifth amended complaint. The United States Supreme Court has held that discovery is not

 7   available to a party that fails to state a claim for relief. Bell Atlantic Corp. v. Twombly, 550 U.S.

 8   544, 556-57 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). “Rule 8 marks a notable and

 9   generous departure from the hyper-technical, code-pleading regime of a prior era, but it does not
10   unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.” Iqbal,
11   556 U.S. at 678–79. Should Plaintiffs consider filing a fifth amended complaint, Defendants have
12   offered to review a copy and consider stipulating to the filing of this pleading to the extent that it
13   complies with Glossip, Baze, Ashcroft, and Twombly.
14         Plaintiffs explicitly assert that Supreme Court precedent in Twombly and Iqbal should not
15   apply to them, and, by calling for this case to be adjudicated in light of the 2006 Memorandum of
16   Intended Decision (ECF No. 290), also reject the pleading standards for method-of-execution
17   claims in Baze v. Rees, 553 U.S. 35 (2008) and Glossip v. Gross, 135 S. Ct. 2726 (2015).
18         Plaintiffs cite no legal authority to support their unique view that they are free to ignore the
19   pleading requirements under controlling Supreme Court precedent, and no such authority exists.
20   Further, Plaintiffs’ description of the status of this matter is incorrect. There is no prior judgment

21   in this case, nor is this matter in a remedial phase. Indeed, Defendants note that since the Court

22
            3
               The 2006 Memorandum of Intended Decision also lacks any findings as to alternatives
23   to the implementation of the long-defunct protocol that was at issue 12 years ago.
             4
               Plaintiffs’ new footnote two provides strong support for Defendants’ position that
24   Plaintiffs have not pled a claim in accordance with the requirements of Glossip, and why, as a
     preliminary matter, discovery should be stayed while motions for judgment on the pleadings or to
25   dismiss are adjudicated. Plaintiffs list a series of new matters regarding the new Execution
     Protocol that went into effect in 2018, and announce they intend to pursue discovery on those
26   matters. But nowhere in the operative Fourth Amended Complaint, filed in 2010, do they
     mention these issues, let alone plead, as required by the Supreme Court, that each of these issues
27   will create a substantial risk of causing severe pain during an execution when compared to a
     known, readily available, and specifically pled alternative.
28
                                                       10
                               JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
      Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 12 of 18



 1   issued a tentative decision in 2006 on a claim raised by the sole plaintiff at that time, Michael

 2   Morales, he has twice filed amended complaints. (ECF Nos. 323 and 428.) Thereafter, numerous

 3   individual additional plaintiffs joined this matter as intervenors.

 4         As a result, Plaintiffs ask this Court to ignore United States Supreme Court precedent

 5   regarding the standards and burden of proof for an Eighth Amendment method-of-execution

 6   claim. Additionally, by asserting they require months of discovery to attempt to search for the

 7   foundation of a potential claim, Plaintiffs are asking this Court to ignore Supreme Court

 8   requirements barring litigation where a party has failed to allege facts sufficient to state a claim.

 9         Granting Plaintiffs’ demand for ongoing discovery against Defendants to allow Plaintiffs to
10   search for information that, perhaps, they can one day fashion into a good faith basis for a claim,
11   requires this Court to disregard the requirements of Rule 26(b)(1) of the Federal Rules of Civil
12   Procedure. Rule 26, as amended in 2015, provides that a party may obtain discovery “regarding
13   any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the
14   needs of the case[.]”5 “Deciding whether proposed discovery is “relevant’ to the plaintiff's claims
15   of course requires some investigation into the substance of those claims.” Goes International,
16   AB, v. Dodur Ltd., et al., No. 14-cv-05666-LB, 2016 WL 427369 at * 2 (N.D. Cal. Feb. 4, 2016).
17   Because Plaintiffs’ operative complaint fails to state a cause of action pursuant to the pleading
18   standards in Glossip and Baze, there is no way to determine what discovery is “relevant” as that
19   term is used in Rule 26.
20         In light of Plaintiffs’ stated views, Defendants request that this Court explicitly state that

21   the above-cited Supreme Court precedent, as well as the scope of discovery mandated by Federal

22   Rule of Civil Procedure 26, must apply. In adjudicating the motion for judgment on the pleadings

23   referenced above, this Court should instruct Plaintiffs that they must meet the pleading and

24   burden of proof standards mandated by the Supreme Court in Glossip, Baze, Ashcroft, and

25   Twombly, and the scope of discovery and case schedule should reflect this binding authority and

26          5
              “[I]t is well established that a court generally applies the law in effect at the time of its
     decision, and that if the law changes,...the...court applies the new rule.” Lambert v. Blodgett, 393
27   F.3d 943, 973 n. 21 (9th Cir. 2004) (citing Thorpe v. Durham Hous. Auth., 393 U.S. 268, 281
     (1969)).
28
                                                       11
                                JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
      Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 13 of 18



 1   the requirements of Rule 26. Additionally, discovery should not commence until these issues

 2   have been addressed, the pleadings are closed, and prior discovery orders are modified

 3   accordingly.

 4   IV.   STATUS OF PRIOR DISCOVERY REQUESTS AND ORDERS.
 5         A.    Plaintiffs’ Position:
 6         During the parties’ meet-and-confer for this submission, and pursuant to the request of

 7   counsel for Defendants, Plaintiffs’ counsel agreed to identify by letter to Defendants’ counsel the

 8   discovery issues that remain outstanding and require responses by Defendants pursuant to this

 9   Court’s orders. By letter dated July 11, 2018, Plaintiffs’ counsel has done so.
10         B.    Defendants’ Position:
11         Defendants were in the process of complying with prior discovery requests and orders when

12   the parties stipulated to stay this action on August 10, 2012. (ECF No. 554.) Significant changes

13   in circumstances have occurred during the subsequent six years, including the disbandment of the

14   prior execution team, the issuance of U.S. Supreme Court holdings regarding pleadings standards

15   in Glossip v. Gross, 135 S.Ct. 2726 (2015), a change in the rule governing the scope of discovery,

16   and the issuance of a new one-drug execution protocol effective March 1, 2018. (ECF No. 635.)

17   It has been years since there were any preparations for executions because of the lack of an

18   execution protocol and this Court’s orders barring such preparations. (ECF Nos. 424 at 9:13-24,

19   473 at 2:17-19, 563 at 6:6-10, 581 at 4:15-19, 586 at 4:22-5:2, 606 at 4:7-10, 620 at 5:8-9, 631 at

20   5:19-21, and 655 at 5:14-16.) In light of these developments, many of the prior discovery

21   requests do not seek information that is relevant to the claims and defenses asserted in this case,

22   or proportional to the needs of the case as required by Federal Rule of Civil Procedure 26(b)(1).

23   A motion for reconsideration of prior discovery orders is appropriate in light of these changed

24   circumstances. See Smith v. Massachusetts (2005) 543 U.S. 462, 475 (a district court has inherent

25   power to reconsider and modify its interlocutory orders prior to the entry of judgment). Examples

26   of prior discovery requests which are no longer relevant include personnel files of members of the

27   execution team that was disbanded years ago, training records concerning that team, and

28   documents concerning the development of the old protocol that was invalidated six years ago.
                                                      12
                              JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
      Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 14 of 18



 1   V.    LITIGATION SCHEDULE.

 2         A.    Plaintiffs’ Position:

 3         Defendants’ counsel has provided Plaintiffs’ counsel with a proposed litigation schedule.

 4   The schedule is a general template for certain litigation matters to take place, with a hearing date

 5   contemplated upon completion. Upon the further conference of counsel as directed by this Court,

 6   Plaintiffs’ counsel generally is agreeable to Defendants’ earlier proposed schedule, however,

 7   Plaintiffs have included matters required under the Federal Rules of Civil Procedure, this Court’s

 8   Local Rules, and Standing Orders for non-jury trials, as follows:

 9        1. Amended Complaint: may be filed 120 days after the stay is vacated;

10        2. Fact Discovery Cut-off: 270 days after the pleadings are closed, or as stipulated to by

11        the parties. (Discovery in 2006 took seven months to complete, with fact depositions being

12        taken during the hearing, and it took eleven months in 2011-2012. There were multiple

13        motions to compel and for protective orders, and resulting revisions to the scheduling.

14        Discovery should not be bifurcated as Defendants propose because it is impossible to

15        litigate alternatives without identifying flaws that have not been remedied);

16        3. Disclosure of Expert Witnesses and Reports: 60 days after fact discovery is closed, the

17        parties will identify expert information as required by Rule 26(a)(2), and present their

18        experts for depositions within 60 days thereafter, or as stipulated to by the parties;

19        4. Disclosure of Expert Rebuttal Witnesses: 30 days after disclosure of expert witnesses

20        and reports, the parties will identify rebuttal expert information as required by Rule

21        26(a)(2), and present their rebuttal experts for depositions within 60 days thereafter, or as

22        stipulated to by the parties;

23        5. Expert Witness Discovery Cut-off: 60 days after rebuttal expert disclosures, or as

24        stipulated to by the parties;

25        6. Joint Status Reports: To be filed by the parties every 90 days;

26        7. Pre-evidentiary Hearing Conference: To be set by the Court upon review of the parties’

27        joint status conference reports. The parties will comply with the Court’s standing order

28        regarding preparation and submission of a Joint Pretrial Statement and Order, to be filed 10
                                                      13
                              JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
      Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 15 of 18



 1        days prior to the conference. Plaintiffs request 60 days after expert discovery is closed to

 2        prepare Joint Pretrial Statement and Order; and

 3        8. Evidentiary hearing: To be set not less than 420 days after the pleadings are closed.

 4        The parties will comply with the Court’s Bench Trial Standing Order in preparation for a

 5        pre-evidentiary hearing conference. An evidentiary hearing will be calendared by the Court

 6        at the conference based upon the parties’ completion of the foregoing.

 7         B.    Defendants’ Position:
 8         Defendants proposed, and request this Court order the following while discovery remains

 9   stayed:
                    i. Plaintiffs have 30 days to file a Fifth Amended Complaint or file and serve a
10                  notice with this Court that they do not intend to amend the Fourth Amended
                    Complaint;
11
                    ii. Defendants will have 30 days thereafter to file and serve a motion to dismiss a
12                  Fifth Amended Complaint, a motion for judgment on the pleadings as to the
                    Fourth Amended Complaint, or file a notice that they do not intend to move to
13                  dismiss a Fifth Amended Complaint, if one is filed; and
14
                    iii. Defendants will have 30 days after the pleadings are closed to file a motion to
15                  modify or dissolve any prior discovery orders in this matter and enforcement of
                    prior discovery orders is stayed pending resolution of the motion(s).
16

17   Once the pleadings are closed, either through the filing of an answer, or the denial of a motion

18   challenging the pleadings, and any motions as to existing discovery orders are resolved, the

19   following litigation schedule should ensue:

20                  i. Completion of fact discovery: 150 days after the pleadings are closed and the
                    scope of discovery is determined. The initial 75 days of discovery would be
21                  bifurcated, and limited to discovery as to Plaintiffs’ alternatives to flaws to in the
22                  March 1, 2018, protocol or its implementation, and whether such alternatives are
                    known, feasible, and readily available;
23
                    ii. Disclosure of expert witnesses and reports: 60 days after fact discovery is
24                  closed;
25                  iii. Disclosure of expert rebuttal witnesses: 30 days after disclosure of expert
26                  witnesses and reports;

27                  iv. Completion of expert witness discovery: 30 days after disclosure of expert
                    rebuttal witnesses;
28
                                                      14
                              JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
      Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 16 of 18



 1                v. Motion for Summary Judgment-no later than 30 days after the completion of
                  expert discovery;
 2
                  vi. Disclosure of witnesses and documents to be used at evidentiary hearing,
 3
                  preparation of motions in limine and trial briefs: 20 days prior to hearing; and
 4
                  vii. Evidentiary hearing: 420 days after the pleadings are closed.
 5

 6
     Dated: October 11, 2018                            Respectfully submitted,
 7
                                                        XAVIER BECERRA
 8                                                      Attorney General of California
                                                        JAY M. GOLDMAN
 9                                                      Supervising Deputy Attorney General
                                                        MICHAEL J. QUINN
10                                                      Deputy Attorney General
                                                        JOANNA B. HOOD
11                                                      Deputy Attorney General
12

13
                                                        /s/ R. Lawrence Bragg
14                                                      R. LAWRENCE BRAGG
                                                        Supervising Deputy Attorney General
15                                                      Attorneys for Defendants Diaz, Brown, and
                                                        Davis
16

17

18

19
20

21
     Dated: October 11, 2018                    By: /s/ Dave Senior
22                                              David A. Senior
                                                Sara M. Cohbra
23                                              Ann K. Tria
                                                McBREEN &SENIOR
24

25

26

27

28
                                                   15
                           JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
        Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 17 of 18



 1                                                  Richard P. Steinken
                                                    JENNER & BLOCK
 2
                                                    John R. Grele
 3                                                  LAW OFFICE OF JOHN R. GRELE
                                                    Attorneys for Plaintiffs
 4

 5

 6    Dated: October 11, 2018                       By: /s/ Susan Elizabeth Garvey
                                                    Susan Elizabeth Garvey
 7                                                  HABEAS CORPUS RESOURCE CENTER
                                                    Attorneys for Plaintiff Sims
 8

 9    Dated: October 11, 2018                       By: _/s/ Hilary Potashner__________
                                                    HILARY POTASHNER
10                                                  Federal Public Defender
                                                    MARGO ANN ROCCONI
11                                                  Deputy Federal Public Defender
                                                    Attorneys for Plaintiffs
12

13
     Dated: October 11, 2018                        By: _/s/ Norman C. Hile____________
14                                                  Norman C. Hile
                                                    Orrick Herrington & Sutcliffe LLP
15                                                  Attorneys for Plaintiff Cooper
16

17
                                 GENERAL ORDER 45 ATTESTATION
18
              Per General Order 45, Section X.B. I hereby attest that the concurrence in the
19
     filing of this document has been obtained from all signatories.
20

21 Dated: October 11, 2018                   _/s/__R. Lawrence Bragg__________________
                                             R. LAWRENCE BRAGG
22

23    SF2007200210

24

25

26

27

28
                                                       16
                                JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE (C 06-0219 RS)
          Case 3:06-cv-00219-RS Document 684 Filed 10/11/18 Page 18 of 18




                              CERTIFICATE OF SERVICE

Case Name:      Michael Angelo Morales v. Scott Kernan, et al.

No. C 06-0219 RS
    C 06-926 RS

I hereby certify that on October 11, 2018, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
 JOINT STATEMENT OF PARTIES RE: LITIGATION SCHEDULE with Attachment

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 11, 2018, at San Francisco,
California.


                G. Garcia                                          /s/ G. Garcia
                Declarant                                            Signature

SF2007200210
42062839.docx
